DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-8 and 10-20 are objected to because of the following informalities:  claim 9 is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 16, the limitation “a sensor” is mentioned twice. It’s unclear whether these refer to the same sensor or different sensors. Further clarification is respectfully requested. 
Regarding claims 2, 10, and 18, the recitations of “smaller sensor signal” and “larger sensor signal” is vague and ambiguous because it’s unclear whether these limitations refer to larger amplitude signal and smaller amplitude signal, or the signals from a larger sensor and a smaller sensor,  or upper threshold signal or lower threshold signal, etc. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinov Peev et al. (U.S. Pat. No. 10,830,819) (hereafter Marinov).
Regarding claim 1, Marinov teaches a method for diagnosing a sensor, comprising: 
detecting a plurality of sensor signals output (i.e., the first and second signals 50, 52 are a sensor signal 12 differential pair first sensor signal 12A and second sensor signal 12B) (see Column 9, lines 14-62; and Fig. 12) from a sensor (i.e., sensor 10) (see Fig. 2); and 
differentiating from among the plurality of sensor signals to distinguish inequalities in the plurality of sensor signals for an indication of a potential fault in the sensor (i.e., the output voltage of the comparator Comp 1 (processing output signal 48) will be small if the resistance of the sensor 10 is as desired and matches the relative resistances of resistors R1, R2, indicating a properly functional sensor 10. The output voltage of the comparator Comp 1 (processing output signal 48) will be large if the resistance of the sensor 10 is not as desired and does not match the relative resistances of resistors R1, R2, indicating a faulty sensor 10 (or a faulty test device 20)) (see Column 9, line 14, to Column 10, line 52).
Regarding claim 8, Marinov teaches a system for diagnosing a sensor (i.e., sensor 10) (see Fig. 1), comprising: 
an analog-to-digital converter (i.e., the processing circuit 44 includes one or more analog-to-digital convertors) (see ) that receives a plurality of sensor signals output (i.e., the processing circuit 44 can also be directly or indirectly electrically connected to the first and second signals 50, 52) (see Fig. 1) from a sensor (i.e., sensor 10) (see Fig. 1); and 
a microcontroller that communicates electronically with the analog-to-digital converter (i.e., a monitor circuit 40 comprises a determination circuit 46 responsive to the processing output signal 48 to determine diagnostic signal 42) (see Fig. 1) and which 
differentiates from among the plurality of sensor signals to distinguish inequalities in the plurality of sensor signals for an indication of a potential fault in the sensor (i.e., processing output signal 48 is analyzed to determine if tis within a range of acceptable values, for example within 1%, 2%, 5%, 10%, or 20% of the desired value. If the processing output signal is within the acceptable range, the diagnostic signal 42 is to set a value representing a functioning sensor device 99. If the processing output signal 48 is not within the acceptable range, the diagnostic signal 42 is set to a value representing a faulty sensor device 99) (see Column 8, line 40, to Column 9, line 13).
Regarding claim 16, Marinov teaches a system for diagnosing a sensor, comprising: at least one processor (i.e., monitoring circuit 40) (see Fig. 1); and a non-transitory computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor (i.e., the sensor circuit 30 communicate the sensor device signal to other, external electrical systems, computer, or devices) (see Column 7, lines 22-47), the computer program code comprising instructions executable by the at least one processor and configured for: 
detecting a plurality of sensor signals output from a sensor (i.e., the first and second signals 50, 52 are a sensor signal 12 differential pair first sensor signal 12A and second sensor signal 12B) (see Column 9, lines 14-62; and Fig. 12) from a sensor (i.e., sensor 10) (see Fig. 2); and 
differentiating from among the plurality of sensor signals to distinguish inequalities in the plurality of sensor signals for an indication of a potential fault in the sensor (i.e., the output voltage of the comparator Comp 1 (processing output signal 48) will be small if the resistance of the sensor 10 is as desired and matches the relative resistances of resistors R1, R2, indicating a properly functional sensor 10. The output voltage of the comparator Comp 1 (processing output signal 48) will be large if the resistance of the sensor 10 is not as desired and does not match the relative resistances of resistors R1, R2, indicating a faulty sensor 10 (or a faulty test device 20)) (see Column 9, line 14, to Column 11, line 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marinov Peev et al. (U.S. Pat. No. 10,830,819) (hereafter Marinov) in view of Peev et al. (U.S Pat. No. 10,976,184) (hereafter Peev).
Regarding claim 2, Marinov teaches differentiating from among the plurality of sensor signals to distinguish inequalities in the plurality of sensor signals (i.e., the output voltage of the comparator Comp 1 (processing output signal 48) will be small if the resistance of the sensor 10 is as desired and matches the relative resistances of resistors R1, R2, indicating a properly functional sensor 10. The output voltage of the comparator Comp 1 (processing output signal 48) will be large if the resistance of the sensor 10 is not as desired and does not match the relative resistances of resistors R1, R2, indicating a faulty sensor 10 (or a faulty test device 20)) (see Column 9, line 14, to Column 11, line 48); but does not explicitly teach identifying a smaller sensor signal from a larger sensor signal among the plurality of sensor signals for the indication of the potential fault in the sensor. 
Regarding the smaller and larger sensor signals, Marinov as disclosed above does not directly or explicitly teach the smaller and larger sensor signals. However, Peev teaches identifying a smaller sensor signal from a larger sensor signal (i.e., a large comparison signal 52 represents a large error and a small comparison signal 52 represents a small error) (see Column 7, line 33, to Column 12, line 37) among the plurality of sensor signals for the indication of the potential fault in the sensor (i.e., the control circuit 60 receives a first comparison signal 52 in response to a first amount of physical quantity and a second comparison signal 52 in response to a second amount of physical quantity and can evaluate, compare, or process the first and second comparison signals 52 to produce and output the sensor device diagnostic signal 62) (see Column 7, line 33, to Column 12, line 37). In view of the teaching of Peev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have identified the smaller and larger signal in order to establish diagnostic tolerance of first and second thresholds.
Regarding claim 10, Marinov as disclosed above does not directly or explicitly teach that the microcontroller further identifies a smaller sensor signal from a larger sensor signal among the plurality of sensor signals for the indication of the potential fault in the sensor.
Regarding the smaller and larger sensor signals, Marinov as disclosed above does not directly or explicitly teach the smaller and larger sensor signals. However, Peev teaches that the microcontroller further identifies a smaller sensor signal from a larger sensor signal (i.e., a large comparison signal 52 represents a large error and a small comparison signal 52 represents a small error) (see Column 7, line 33, to Column 12, line 37) among the plurality of sensor signals for the indication of the potential fault in the sensor (i.e., the control circuit 60 receives a first comparison signal 52 in response to a first amount of physical quantity and a second comparison signal 52 in response to a second amount of physical quantity and can evaluate, compare, or process the first and second comparison signals 52 to produce and output the sensor device diagnostic signal 62) (see Column 7, line 33, to Column 12, line 37). In view of the teaching of Peev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have identified the smaller and larger signal in order to establish diagnostic tolerance of first and second thresholds.
Regarding claim 17, Marinov teaches the instructions for differentiating from among the plurality of sensor signals to distinguish inequalities in the plurality of sensor signals (i.e., the output voltage of the comparator Comp 1 (processing output signal 48) will be small if the resistance of the sensor 10 is as desired and matches the relative resistances of resistors R1, R2, indicating a properly functional sensor 10. The output voltage of the comparator Comp 1 (processing output signal 48) will be large if the resistance of the sensor 10 is not as desired and does not match the relative resistances of resistors R1, R2, indicating a faulty sensor 10 (or a faulty test device 20)) (see Column 9, line 14, to Column 11, line 48); but does not explicitly teach identifying a smaller sensor signal from a larger sensor signal among the plurality of sensor signals for the indication of the potential fault in the sensor.
Regarding the smaller and larger sensor signals, Marinov as disclosed above does not directly or explicitly teach the smaller and larger sensor signals. However, Peev teaches identifying a smaller sensor signal from a larger sensor signal (i.e., a large comparison signal 52 represents a large error and a small comparison signal 52 represents a small error) (see Column 7, line 33, to Column 12, line 37) among the plurality of sensor signals for the indication of the potential fault in the sensor (i.e., the control circuit 60 receives a first comparison signal 52 in response to a first amount of physical quantity and a second comparison signal 52 in response to a second amount of physical quantity and can evaluate, compare, or process the first and second comparison signals 52 to produce and output the sensor device diagnostic signal 62) (see Column 7, line 33, to Column 12, line 37). In view of the teaching of Peev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have identified the smaller and larger signal in order to establish diagnostic tolerance of first and second thresholds.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marinov Peev et al. (U.S. Pat. No. 10,830,819) (hereafter Marinov) in view of Miller et al. (Pub. No. US 2013/0080084) (hereafter Miller)
Regarding claim 3, Marinov as disclosed above does not directly or explicitly teach that the sensor comprises a pressure transmitter. However, Miller teaches that the sensor comprises a pressure transmitter (i.e., the pressure transmitter includes a pressure sensor having pressure output related to the pressure of the process fluid) (see Abstract). In view of the teaching of Miller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use a pressure transmitter in order to monitor operation of industrial processes. 
Regarding claim 11, Marinov as disclosed above dose not directly or explicitly teach that the sensor comprises a pressure transmitter. However, Miller teaches that the sensor comprises a pressure transmitter (i.e., the pressure transmitter includes a pressure sensor having pressure output related to the pressure of the process fluid) (see Abstract). In view of the teaching of Miller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use a pressure transmitter in order to monitor operation of industrial processes. 
Claims 4-7, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinov Peev et al. (U.S. Pat. No. 10,830,819) (hereafter Marinov) in view of Davis et al. (U.S. Pat. No. 9,470,593) (hereafter Davis)
Regarding claims 4-7, Marinov as disclosed above does not directly or explicitly teach that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (claim 4); wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (claim 5); wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure, a static pressure and a temperature (claim 6); wherein each of the plurality of piezo-resistive Wheatstone bridge elements comprise at least one of: a capacitor-based sensing element; a resonance-based sensing element; and a resistor-based sensing element (claim 7). 
Regarding the piezoresistive Wheatstone bridge elements, Davis teaches that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (i.e., piezoresistive sense elements 80) (see Fig. 4) (claim 4); 
wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (i.e., the piezoresistive sense elements 80 can be used to convert the applied pressure into an electrical signal) (see Column 5, lines 7-26) (claim 5); 
wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure (i.e., vacuum reference pressure sensor 10) (see Fig. 3), a static pressure and a temperature (claim 6); 
wherein each of the plurality of piezo-resistive Wheatstone bridge elements comprise at least one of: a capacitor-based sensing element; a resonance-based sensing element; and a resistor-based sensing element (i.e., the piezoresistive sense elements 80 may be configured to have an electrical resistance that varies according to an applied mechanical stress) (see Column 5, lines 7-26) (claim 7). 
In view of the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used piezoresistive sensing elements due to their well-known robustness and performance stability.
Regarding claims 12-15, Marinov as disclosed above does not directly or explicitly teach that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (claim 12); wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (claim 13); wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure, a static pressure and a temperature (claim 14); wherein each of the plurality of piezo-resistive Wheatstone bridge elements comprise at least one of: a capacitor-based sensing element; a resonance-based sensing element; and a resistor-based sensing element (claim 15).
Regarding the piezoresistive Wheatstone bridge elements, Davis teaches that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (i.e., piezoresistive sense elements 80) (see Fig. 4) (claim 12); 
wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (i.e., the piezoresistive sense elements 80 can be used to convert the applied pressure into an electrical signal) (see Column 5, lines 7-26) (claim 13); 
wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure (i.e., vacuum reference pressure sensor 10) (see Fig. 3), a static pressure and a temperature (claim 14); 
wherein each of the plurality of piezo-resistive Wheatstone bridge elements comprise at least one of: a capacitor-based sensing element; a resonance-based sensing element; and a resistor-based sensing element (i.e., the piezoresistive sense elements 80 may be configured to have an electrical resistance that varies according to an applied mechanical stress) (see Column 5, lines 7-26) (claim 15). 
In view of the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used piezoresistive sensing elements due to their well-known robustness and performance stability.
Regarding claims 18-20, Marinov as disclosed above does not directly or explicitly teach that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (claim 18); wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (claim 19); wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure, a static pressure and a temperature; and each of the plurality of piezo-resistive Wheatstone bridge elements comprises at least one of: a capacitor-based sensing element, a resonance-based sensing element, and a resistor-based sensing element (claim 20).
	Regarding the piezoresistive Wheatstone bridge elements, Davis teaches that the sensor comprises a plurality of piezo-resistive Wheatstone bridge elements (i.e., piezoresistive sense elements 80) (see Fig. 4) (claim 18); 
wherein the plurality of piezo-resistive Wheatstone bridge elements comprises: a first piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a first condition; a second piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a second condition; and a third piezo-resistive Wheatstone bridge element among the plurality of piezo-resistive Wheatstone bridge elements is most sensitive to a third condition (i.e., the piezoresistive sense elements 80 can be used to convert the applied pressure into an electrical signal) (see Column 5, lines 7-26) (claim 19); 
wherein each of the first condition, the second condition, and the third condition comprise at least one of: a differential pressure (i.e., vacuum reference pressure sensor 10) (see Fig. 3), a static pressure and a temperature; and each of the plurality of piezo-resistive Wheatstone bridge elements comprise at least one of: a capacitor-based sensing element; a resonance-based sensing element; and a resistor-based sensing element (i.e., the piezoresistive sense elements 80 may be configured to have an electrical resistance that varies according to an applied mechanical stress) (see Column 5, lines 7-26) (claim 20). 
In view of the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used piezoresistive sensing elements due to their well-known robustness and performance stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855